Exhibit 10.48

EXECUTION COPY

AMENDED AND RESTATED

PROFESSIONAL SERVICES AGREEMENT

WHEREAS, effective May 7, 2014, L-3 Communications Corporation (hereinafter
“L-3”) and John P. White (hereinafter “Consultant”), entered into a consulting
agreement pursuant to which the Consultant would act as a consultant to L-3, on
the terms and subject to the conditions set forth therein; and

WHEREAS, effective October 21, 2014, the parties desire to amend the retainer
provided for under the agreement.

NOW THEREFORE, in consideration for these premises, the parties agree to amend
and restate the agreement as follows:

 

1. ATTACHMENTS. Any Attachments to this Professional Services Agreement
referenced herein are fully incorporated and form a part of this agreement
(hereinafter, “Agreement”).

 

2. CONSULTING ARRANGEMENT. L-3 hereby retains the Consultant, and the Consultant
hereby agrees to serve as a consultant to L-3, on the terms and subject to the
conditions of this Agreement. The Consultant will, from time to time and at the
request of L-3 upon reasonable advance notice, assist L-3, including by
providing advice with respect to the business of L-3, its strategic business
plan and such other matters as may be reasonably requested by L-3. It is
understood that such consulting services shall be incidental to, and shall not
interfere with, the other business activities and commitments of the Consultant
which are permitted pursuant to Section 7 below. The Consultant shall not be
required to travel, except at his convenience, in performing services hereunder.
In addition, so long as the Consultant continues to provide consulting services
pursuant to this Agreement, Consultant shall have the title “Director Emeritus
of L-3”.

 

3. TERM OF AGREEMENT. This Agreement shall be effective upon execution hereof
for a term of one year from the date hereof, and shall be renewable only upon
the mutual written agreement of the parties. This Agreement and Consultant’s
retention hereunder may be terminated by either party on 30 days advance written
notice. In the event of a termination of the consulting term for any reason,
neither L-3 nor the Consultant shall have any further obligations hereunder.

 

4. COMPENSATION.

 

  4.1. The Consultant’s compensation for his services will consist of a retainer
at a rate per annum of $225,000 (for the period ended August 1, 2014) and
$230,000 (thereafter). The annual retainer is payable in quarterly installments,
in arrears, on February 1, May 1, August 1 and November 1 of each year
(beginning with the first payment due on August 1, 2014), provided that the
Agreement has not been terminated prior to the applicable payment date.



--------------------------------------------------------------------------------

  4.2. Consultant shall be responsible for taxes based upon Consultant’s income
or any Federal, State or local employment taxes assessed to Consultant.

 

5. REIMBURSABLE EXPENSES. L-3 shall reimburse Consultant for reasonable and
documented out of pocket expenses incurred for meals, lodging, and travel, as
set forth in Attachment A and for which funding has been previously authorized
as part of an assigned task. Consultant shall invoice L-3 for actual,
substantiated out of pocket expenses and L-3 shall pay Consultant net thirty
(30) days after receipt of an undisputed invoice.

 

6. WARRANTIES AND INDEMNITY. Consultant warrants the services provided to L-3
will be performed in a professional and competent manner.

 

7. CONFIDENTIAL INFORMATION; NON-COMPETITION UNDERTAKING; ENGAGEMENTS WITH THIRD
PARTIES. Consultant shall maintain proprietary, confidential and secret all L-3
information which may be disclosed to Consultant as being proprietary,
confidential and secret in nature, and Consultant shall not disclose this
information to any other person (including L-3 employees in any other division,
group, or entity), firm, or corporation. Consultant shall also maintain as
confidential the “know-how” and future plans of L-3 relating to the fields of
endeavor in which Consultant performs investigations, evaluations, and services
for L-3, as well as the nature of certain work projects to which Consultant is
exposed, and the identity of persons working on those projects. If, in
connection with its performance, Consultant discloses to L-3 any ideas,
developments, or suggestions conceived or actually reduced to practice by
Consultant prior to its performance hereunder, no relationship, proprietary or
otherwise, express or implied, is established with L-3 by the disclosure, no
obligation of any kind is assumed by, nor may be implied against L-3, unless a
separate written contract regarding the subject of disclosure is consummated by
the parties, and then the obligation shall be only as expressed in the separate
contract.

 

  7.1. Consultant agrees to refrain from making any disparaging or derogatory
remarks, comments or publications regarding L-3 or any of its affiliates,
predecessors or successors or any of their respective officers, directors,
employees, products or services.

 

  7.2.

Consultant hereby agrees that during the term of this Agreement and the 12-
month period immediately thereafter, without the prior written consent of L-3,
(i) he or she will not, directly or indirectly, either as principal, manager,
agent, consultant, officer, stockholder, partner, investor, lender or employee
or in any other capacity, carry on, be engaged in or have any financial interest
in, any (a) entity which is in Competition with the business of L-3 or
(b) Competitive Activity and (ii) he or she shall not, on his or her own behalf
or on behalf of any person, firm or company, directly or indirectly, solicit or
offer employment to any person who is or has been employed by L-3 at any time
during the twelve (12) months immediately preceding such solicitation. For
purposes of this Section 7.2: (A) an entity shall be deemed to be in
“Competition” with L-3 if it is principally involved in the purchase, sale or
other dealing in any property or the rendering of

 

2



--------------------------------------------------------------------------------

     any service purchased, sold, dealt in or rendered by L-3 as a part of the
business of L-3 within the same geographic area in which L-3 effects such sales
or dealings or renders such services at the Relevant Date; and (B) “Competitive
Activity” shall mean any business into which L-3 has taken substantial steps to
engage, as of the Relevant Date, which would be deemed to be in Competition with
the business of L-3 if such steps had been completed prior to the Relevant Date;
and (C) the term “Relevant Date” shall mean each date during the term of this
Agreement through (and including) the effective date of termination of this
Agreement. Notwithstanding the foregoing, nothing contained in this Section 7.2
shall (x) prohibit Consultant from serving as an officer, employee or
independent consultant of any business unit or subsidiary which would not
otherwise be in Competition with L-3 or a Competitive Activity, but which
business unit is a part of, or which subsidiary is controlled by, or under
common control with, an entity that would be in competition with L-3, so long as
Consultant does not engage in any activity which is in Competition with any
business of L-3 or is otherwise a Competitive Activity or (y) be construed so as
to preclude Consultant from investing in any publicly or privately held company,
provided Consultant’s beneficial ownership of any class of such company’s
securities does not exceed 5% of the outstanding securities of such class.

 

  7.3. The parties hereto agree that the provisions of Section 7.2 are
reasonable. If a court determines, however, that any provision of Section 7.2 is
unreasonable, either in period of time, geographical area or otherwise, then the
parties hereto agree that the provisions of Section 7.2 should be interpreted
and enforced to the maximum extent which such court deems reasonable.

 

  7.4. Subject to Section 7.2, Consultant shall have the right to accept
employment and/or perform consulting work for one or more third parties, so long
as such employment or work does not impair his ability to perform his
responsibilities hereunder.

 

8. NOTICES. Written notice shall be sent to the parties by hand, by overnight
carrier or by U.S. certified mail at the following address:

 

L-3 Communications Corporation

600 Third Avenue

New York, New York 10016

Attention: General Counsel

John P. White

9100 Belvoir Woods Parkway/Unit A214

Fort Belvoir, VA 22060-2714

 

9. CONFLICTING AGREEMENTS. Consultant warrants that it is not a party to any
other existing agreement which would prevent Consultant from entering into this
Agreement or which would adversely affect this Agreement.

 

10. INDEPENDENT CONTRACTOR. It is understood and agreed that Consultant shall be
acting as an independent contractor and not as an agent or employee of L-3.
Accordingly, the Consultant assumes all risks and hazards encountered in its
performance of this

 

3



--------------------------------------------------------------------------------

agreement. Consultant shall not have the power or authority to create or modify
any binding obligation or agreement on behalf of L-3, and Consultant shall not
represent to any third party that he or she has such power or authority.
Consultant acknowledges that he or she shall not participate in (and shall not
receive any benefits or awards under) any L-3 employee benefit plans by virtue
of this agreement.

 

11. TERMINATION. The provisions of Sections 6, 7, and 14 shall survive
termination of this Agreement.

 

12. ETHICAL CONDUCT. It is acknowledged that any payment, gift, tip, meal,
transportation, entertainment or other benefit or promise of a benefit provided
to or paid for a U.S. Government employee by the Consultant other than pursuant
to the limited authorized exceptions in the appropriate agency internal standard
of conduct, is prohibited, whether or not the situation involved pertains to L-3
business.

It is further acknowledged that when acting on behalf of L-3, the Consultant
shall neither seek nor receive information from non-L-3 sources which could
compromise L-3’s code of ethical conduct and associated policies, or the
policies of the U.S. Government. If the Consultant comes into possession of
information which is not appropriate for L-3 to possess under either L-3’s code
of ethical conduct or the U.S. Government policies, the Consultant will not
reveal such information to L-3.

The Consultant agrees to comply fully with the procurement integrity provisions
of the Office of Federal Procurement Policy Act (Procurement Integrity Act) and
all regulations issued thereunder. Further, the Consultant agrees that it will
execute such certifications as are required by L-3 or the Procurement Integrity
Act and regulations issued thereunder regarding the Consultant’s compliance
therewith.

 

13. ACCESS TO L-3 FACILITIES. Consultant’s use and access to any applicable
facility shall be subject to all L-3’s security, traffic, smoke free environment
restrictions, as well as any other L-3 rules and regulations, and any and all
other reasonable restrictions which L-3 may impose from time to time. Access may
be limited to L-3’s normal hours of operations (excluding holidays and shutdown
periods, if any). L-3 may limit or deny access to any other Consultant
representatives.

 

14. GENERAL.

 

  14.1. ASSIGNMENT OF SERVICES AGREEMENT. The Consultant may not assign any of
its rights or obligations hereunder without the prior written consent of L-3.
L-3 may assign its rights and obligations under this Agreement to any
subsidiary, affiliate or successor in interest of L-3 without the consent of the
Consultant. The Consultant shall be provided with written notice of such
assignment. In all such cases, the assignment of this Agreement and the
assumption of the rights and obligations thereunder shall be at no additional
cost to L-3.

 

  14.2. FORCE MAJEURE. Neither party shall be liable for any delays resulting
from acts of God, strikes, riots, acts of war, epidemics, or governmental
regulations.

 

4



--------------------------------------------------------------------------------

  14.3. NO PUBLICITY. Neither party hereto shall, without securing written
consent of the other party, publicly announce the existence of this Agreement or
advertise or release any publicity in regard thereto, except that L-3 and
Consultant may publicly file and otherwise disclose the terms of this Agreement
to extent required by law or regulation, including in proxy statements and
periodic reports filed with the Securities and Exchange Commission.

 

  14.4. BINDING AGREEMENT. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of L-3 and shall be binding upon and inure
to the benefit of Consultant’s heirs, legal representatives, successors, and
assigns.

 

  14.5. GOVERNING LAW; WAIVER OF JURY TRIAL. The validity, performance, and
construction of this Agreement shall be governed by the laws of the State of New
York without regard to principles of conflicts of law. EACH PARTY HERETO HEREBY
EXPRESSLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY
JURY IN ANY SUIT, LITIGATION, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

  14.6. SEVERABILITY. If any of the provisions or portions of this Agreement are
invalid under any applicable statute or rule of law, they are to that extent to
be deemed omitted.

 

  14.7. ASSIGNMENT. Except as otherwise provided in this Agreement, including,
without limitation, Section 14.1, neither party shall assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
other party hereto, which assignment shall not be unreasonably withheld, and any
such attempted assignment shall be void.

 

  14.8. MERGER OF AGREEMENT. This Agreement constitutes the entire understanding
between the parties relating to the subject matter hereof, and supersedes all
previous communications, representations, or agreements, either oral or written,
with respect to the subject matter hereof, and no representations or statements
of any kind made by any representative of Consultant or L-3, which are not
stated in this Agreement, shall be binding on Consultant or L-3. No addition to
or modification of any provision of this Agreement shall be binding upon
Consultant or L-3 unless made in writing and signed by the respective duly
authorized representatives of Consultant and L-3.

 

  14.9. EQUITABLE RELIEF. Consultant acknowledges and agrees that money damages
would not be an adequate remedy for any breach of his or her agreements
contained in Section 7 hereof, and that in addition to any other remedies
available to L-3, L-3 shall be entitled to the remedies of injunction, specific
performance and other equitable relief for any threatened or actual breach of
the agreements contained in such Section.

 

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf by its duly authorized representative.

Dated: October 21, 2014

 

L-3 COMMUNICATIONS CORPORATION

By:

/s/ Michael T. Strianese

Name: Michael T. Strianese Title: Chairman, President and Chief Executive
Officer By:

/s/ John P. White

Name: John P. White

 

6